                                                                       Fl ED
                                                                         JAN 3 1 2019
                                                                      Clerk, U.S District Court
                    IN THE UNITED STATES DISTRICT COURT                  District Of Montana
                                                                              Missoula
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION


UNITED STATES FIRE                                   CV 19-21-M-DWM
INSURANCE COMPANY,

                Plaintiff,
                                                           ORDER
         vs.

 GREATER MISSOULA FAMILY
 YMCA,

                Defendant.


         Plaintiff United States Fire Insurance Company moves for the admission of

Kristin Gallagher to practice before this Court in this case with Shane A.

MacIntyre to act as local counsel. Ms. Gallagher's application appears to be in

order.

         Accordingly, IT IS ORDERED that Plaintiff's motion to admit Kristin

Gallagher pro hac vice (Doc. 4) is GRANTED on the condition that Ms. Gallagher

shall do her own work. This means that Ms. Gallagher must do her own writing;

sign her own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("CM-




                                          1
ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Gallagher, within fifteen (15) days of the date of this Order, files a notice

acknowledging her admission under the terms set forth above.
                      IJ_   ~r
      DATED this      ol     day of January, 2019.




                                        Donald W. Mo1loy
                                                      I
                                                            District Judge
                                        United States Distri t Court




                                           2
